U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-32917 PROTOKINETIX, INC. Nevada 94-3355026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1500-885 West Georgia Street Vancouver, British Columbia Canada V6C3E (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(604) 687-9887 Securities registered pursuant to Section 12(b)of the Act:None Securities registered pursuant to Section 12(g)of the Act:$.0000053 par value common stock Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes _ No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 47,808,726 common shares outstanding, $0.0000053 par value, at November 9, 2007. Transitional Small Business Disclosure Format:Yes No X PART I ITEM 1.FINANCIAL STATEMENTS PROTOKINETIX, INC. Page Balance Sheet at September 30, 2007 3 Statements of Operations for the three and nine months ended September 30, 2007 and 2006 and for the Period from December 23, 1999 (Date of Inception) to September 30, 2007 4 Statements of Stockholder’s Equity for the Period from December 23, 1999 (Date of Inception)to September 30, 2007 5 Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 and for the Period from December 23, 1999 (Date of Inception) to September 30, 2007 6 Notes to Financial Statements 7 PROTOKINETIX, INC. (A Development Stage Company) BALANCE SHEET September 30, 2007 (Unaudited) ASSETS Current Asset Cash $70,247 Accounts receivable 6,391 Prepaid expenses 226,300 Total current assets 302,938 Computer equipment, net 681 $303,619 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Due to outside management consultants $6,892 Accounts payable 72,895 Advance payable 165,500 Total current liabilities 245,287 Long-term Debt 300,000 Total liabilities 545,287 Stockholders' Equity Common stock, $.0000053 par value; 100,000,000 common shares authorized; 47,558,726 shares issued and outstanding 259 Common stock issuable; 400,000 shares 5 Additional paid-in capital 18,169,248 Deficit accumulated during the development stage (18,411,180) (241,668) $303,619 See Notes to Financial Statements PROTOKINETIX, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2007 and 2006, and for the Period from December 23, 1999 (Date of Inception) to September 30, 2007 (Unaudited) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Cumulative During the Development Stage Revenue $- $- $- $- $2,000 Expenses Licenses - 3,379,756 Professional fees 117,419 97,031 284,551 301,560 3,097,339 Consulting fees 809,000 80,000 974,000 1,525,256 10,207,803 Research and development 30,000 86,709 171,503 151,022 972,394 General and administrative 45,412 37,105 118,363 115,497 658,260 Interest 6,000 - 6,000 11,869 54,162 1,007,832 300,845 1,554,417 2,105,204 18,369,714 Loss from continuing operations (1,007,832) (300,845) (1,554,417) (2,105,204) (18,367,714) Discontinued Operations Loss from operations of the discontinued segment - - (43,466) Net loss $(1,007,832) $(300,845) $(1,554,417) $(2,105,204) $(18,411,180) Net Loss per Share (basic and fully diluted) $(0.02) $(0.01) $(0.03) $(0.05) Weighted average shares outstanding 46,157,645 42,372,996 45,405,671 42,856,661 See Notes to Financial Statements PROTOKINETIX, INCORPORATED (A Development Stage Company) STATEMENTS OF STOCKHOLDERS' EQUITY For the Period from December 23, 1999 (Date of Inception) to September 30, 2007 (Unaudited) Deficit Deficit Accumulated Accumulated Common Stock Additional Stock During the Common Stock Issuable Paid-in Subscription Development Shares Amount Shares Amount Capital Receivable Stage Total Issuance of common stock, December 1999 9,375,000 $50 - $- $4,950 $- $- $5,000 Net loss for period (35) (35) Balance, December 31, 2000 9,375,000 50 - - 4,950 (35) 4,965 Issuance of common stock, April 2001 5,718,750 30 15,220 15,250 Net loss for year (16,902) (16,902) Balance, December 31, 2001 15,093,750 80 - - 20,170 (16,937) 3,313 Net loss for year (14,878) (14,878) Balance, December 31, 2002 15,093,750 80 - - 20,170 (31,815) (11,565) Issuance of common stock for services: July 2003 2,125,000 11 424,989 425,000 August 2003 300,000 2 14,998 15,000 September 2003 1,000,000 5 49,995 50,000 October 2003 1,550,000 8 619,992 620,000 Issuance of common stock for licensing rights 14,000,000 74 2,099,926 2,100,000 Common stock issuable for licensing rights 2,000,000 11 299,989 300,000 Shares cancelled on September 30, 2003 (9,325,000) (49) 49 - Net loss for year (3,662,745) (3,662,745) Balance, December 31, 2003 24,743,750 131 2,000,000 11 3,530,108 - (3,694,560) (164,310) Issuance of common stock for services: March 2004 1,652,300 9 991,371 991,380 May 2004 500,000 3 514,997 515,000 July 2004 159,756 1 119,694 119,695 August 2004 100,000 1 70,999 71,000 October 2004 732,400 4 479,996 480,000 November 2004 650,000 4 454,996 455,000 December 2004 255,000 1 164,425 164,426 Common stock issuable for AFGP license 1,000,000 5 709,995 710,000 Common stock issuable for Recaf License 400,000 2 223,998 224,000 Warrants granted (for 3,450,000 shares) for services, October 2004 1,716,253 1,716,253 Options granted for services, October 2004 212,734 212,734 Stock subscriptions receivable 1,800,000 10 329,990 (330,000) - Warrants exercised: - August 2004 50,000 15,000 15,000 October 2004 600,000 3 134,997 135,000 December 2004 1,000,000 5 224,995 225,000 Options exercised, December 2004 100,000 1 29,999 30,000 Net loss for period (6,368,030) (6,368,030) Balance, December 31, 2004 28,793,206 $154 6,950,000 $37 $9,924,547 $(330,000) $ (10,062,590) $(467,852) Issuance of stock subscriptions receivable $240,000 240,000 Issuance of common stock for licensing rights 2,000,000 11 (2,000,000) (11) - Issuance of stock for warrants exercised 2,050,000 10 (2,050,000) (10) - Options exercised, February 2005 35,000 1 10,499 10,500 May 2005 200,000 1 59,999 60,000 Note payable conversion, February 2005 285,832 1 85,749 85,750 Issuance of common stock for Note payable conversion April 2005 285,832 1 (285,832) (1) - May 2005 353,090 2 105,925 105,927 Issuance of common stock for AFGP license 1,000,000 5 (1,000,000) (5) - Issuance of common stock for stock subscriptions received 1,400,000 6 (1,400,000) (6) 90,000 90,000 Issuance of stock for options exercised 135,000 2 (135,000) (2) - Issuance of common stock for services: April 2005 30,000 1 14,999 15,000 May 2005 3,075,000 15 3,320,985 3,321,000 June 2005 50,000 1 50,499 50,500 August 2005 (250,000) (1) (257,499) (257,500) August 2005 111,111 1 (92,593) (1) 15,000 15,000 October 2005 36,233 1 (36,233) (1) - - November 2005 November 2005 311,725 2 (245,000) (1) 36,249 36,250 December 2005 1,220,000 8 756,392 756,400 Common stock issuable for services rendered June 2005 200,000 1 149,999 150,000 August 2005 36,233 1 21,739 21,740 September 2005 125,000 1 74,999 75,000 September 2005(Proteocell) 100,000 1 57,999 58,000 December 2005 120,968 1 74,999 75,000 Net loss for the year (4,826,540) (4,826,540) Balance, December 31, 2005 40,801,197 $ 220 608,375 $6 $14,503,079 $- $(14,889,130) $(385,825) February 2006private placement (issued June 2006) 900,000 5 352,142 352,147 Warrants granted from private placement (450,000) 97,853 97,853 Issuance of common stock for Note payable conversion 529,279 3 158,780 158,783 Issuance of common stock for services: February/March 2006 services 20,000 1 10,499 10,500 March 2006 166,359 1 (108,375) (1) 36,750 36,750 April 2006 (1,200,000) (6) 6 - May 2006 1,266,278 7 (70,000) (1) 792,750 792,756 June 2006 27,056 1,200,000 6 718,244 718,250 July 2006 1,200,000 6 (1,200,000) (6) - August 2006 100,000 1 64,999 65,000 September 2006 369,984 2 (50,000) 209,998 210,000 November 2006 100,000 1 48,999 49,000 December 2006 7,000 3,010 3,010 Warrants issued (for 700,000 shares) for services 58,658 58,658 Net loss for the period (1,967,633) (1,967,633) Balance, December 31, 2006 44,267,153 240 400,000 5 17,055,767 - (16,856,763) 199,249 Issuance of common stock for services: January 2007 218,834 1 119,999 120,000 March 2007 104,652 1 44,999 45,000 April 2007 187,500 1 74,999 75,000 June 2007 112,500 1 44,999 45,000 July 2007 291,812 2 112,998 113,000 August 2007 860,000 5 257,995 258,000 Sept 2007 1,516,275 8 457,492 457,500 Net loss for the period (1,554,417) (1,554,417) 47,558,726 $259 400,000 $ 5 $18,169,248 $(18,411,180) $(241,668) See Notes to Financial Statements PROTOKINETIX, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 and 2006, and for the Period from December 23, 1999 (Date of Inception) to September 30, 2007 (Unaudited) Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Cumulative During the Development Stage Cash Flows from Operating Activities Net loss for period $(1,554,417) $(2,105,204) $(18,411,180) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation expense 763 763 2,707 Issuance of common stock for services and expenses 1,113,500 1,833,256 14,614,315 Warrants issued for consulting services - - 1,716,253 Stock options issued for consulting services - - 212,734 Changes in operating assets and liabilities Accounts receivable - (2,610) (6,391) Prepaid expenses 213,700 6,000 (226,300) Due to outside management consultants (300,000) - 6,892 Accounts payable 130,586 (10,285) 237,561 Accrued interest payable - - 36,294 Net cash flows used in operating activities (395,868) (278,080) (1,817,115) Cash Flows from Investing Activities Purchase of computer equipment - (3,388) Net cash flows used in investing activities - - (3,388) Cash Flows from Financing Activities Warrants exercised - - 705,000 Stock options exercised - - 100,500 Issuance of common stock for cash 450,000 470,250 Loan proceeds 300,000 - 615,000 Net cash flows provided by financing activities 300,000 450,000 1,890,750 Net change in cash (95,868) (171,920) 70,247 Cash, beginning of period 166,115 96,571 Cash, end of period $70,247 $(268,490) $70,247 Cash paid for interest $6,000 $12,703 $12,703 Cash paid for income taxes $- $- $- Supplementary information - Non-cash Transactions: Common stock issuable for acquisition of intangible assets $- $- $934,000 Stock subscriptions received - - 330,000 Note payable converted to common stock - 158,783 350,460 See Notes to Financial Statements NOTES TO FINANCIAL STATEMENTS Note 1.Organization and Significant Accounting Policies Organization ProtoKinetix, Incorporated (the "Company"), a development stage company, was incorporated under the laws of the State of Nevada on December 23, 1999.The Company is a medical research company whose mission is the advancement of human health care. In 2003, the Company entered into an assignment of license agreement (the "Agreement") with BioKinetix, Inc., an Alberta, Canada, corporation.The Agreement provided the Company with an exclusive assignment of all of the rights (the "Rights") that BioKinetix possessed relating to two proprietary technologies that are being developed for the creation and commercialization of "superantibodies," an enhancement of antibody technology that makes ordinary antibodies much more lethal.In consideration, the Company's Board of Directors authorized the Company to issue 16,000,000 shares of its common stock to the shareholders of BioKinetix. In 2004, the Company purchased the world-wide rights to the family of synthetic antifreeze glycoproteins.Since that time, the Company has patented and researched the medical, pharmaceutical and cosmetic applications for the family of molecules (AAGP™). Interim Period Financial Statements The interim period financial statements have been prepared by the Company pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the "SEC").Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations.The interim period financial statements should be read together with the audited financial statements and accompanying notes included in the Company's audited financial statements for the years ended December 31, 2006 and 2005.In the opinion of the Company, the unaudited financial statements contained herein contain all adjustments (consisting of a normal recurring nature) necessary to present a fair statement of the results of the interim periods presented. Going Concern As shown in the financial statements, the Company has not developed a commercially viable product, has not generated any significant revenues to date and has incurred losses since inception, resulting in a net accumulated deficit at September 30, 2007.These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company needs additional working capital to continue its medical research or to be successful in any future business activities and continue to pay its liabilities.Therefore, continuation of the Company as a going concern is dependent upon obtaining the additional working capital necessary to accomplish its objective.Management is presently engaged in seeking additional working capital. The accompanying financial statements do not include any adjustments to the recorded assets or liabilities that might be necessary should the Company fail in any of the above objectives and is unable to operate for the coming year. Earnings per Share Basic loss per share is computed by dividing the net loss available to common shareholders by the weighted average number of common shares outstanding in the period.The Company's stock split 1:75 on August24, 2001.In April 2002, the Board of Directors approved a 2.5 for 1 split of the Company's stock.The accompanying financial statements are presented on a post-split basis.The loss per share for the periods ended September 30, 2007 and 2006, have been adjusted accordingly.Diluted earnings per share takes into consideration common shares of outstanding (computed under basic earnings per share) and potentially dilutive securities.The effect of debt convertible into common shares was not included in the computation of diluted earnings per share for all periods presented because it was anti-dilutive due to the Company's losses.Common stock issuable is considered outstanding as of the original approval date for purposes of earnings per share computations. Stock Based Compensation Prior to January 1, 2006, the Company accounted for stock-based awards under the intrinsic value method, which followed the recognition and measurement principles of APB Opinion No. 25, “Accounting for Stock Issued to Employees”, and related Interpretations.The intrinsic value method of accounting resulted in compensation expense for stock options to the extent that the exercise prices were set below the fair market price of the Company’s stock at the date of grant. As of January 1, 2006, the Company adopted SFAS No. 123(R) Share-Based Payment (as amended) using the modified prospective method, which requires measurement of compensation cost for all stock-based awards at fair value on the date of grant and recognition of compensation over the service period for awards expected to vest.The fair value of stock options is determined using the Black-Scholes valuation model, which is consistent with the Company’s valuation techniques previously utilized for options in footnote disclosures required under SFAS No. 123, “Accounting for Stock-Based Compensation”, as amended by SFAS No. 148, “Accounting for Stock-Based Compensation Transition and Disclosure”. Since the Company did not issue stock options to employees during the nine months ended September 30, 2007 or 2006, there is no effect on net loss or earnings per share had the Company applied the fair value recognition provisions of SFAS No. 123(R) to stock-based employee compensation.When the Company issues shares of common stock to employees and others, the shares of common stock are valued based on the market price at the date the shares of common stock are approved for issuance. NewAccountingPronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements(as amended) ("FAS 157").FAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements but does not require any new fair value measurements.FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company has not yet determined the impact of applying FAS 157. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans(as amended), ("FAS 158").FAS 158 requires an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income.FAS 158 is effective for financial statements issued for fiscal years ending after December31, 2006.The Company does not expect any material impact from applying FAS 158. In February 2007, the FASB issued FAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115”, (“FAS 159”) which permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates. A business entity is required to report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. This statement is expected to expand the use of fair value measurement. FAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company has not yet determined the impact of applying FAS 159. In June 2007, the Emerging Issues Task Force of the FASB issued EITF Issue No. 07-3, Accounting for Nonrefundable Advance Payments for Goods or Services to be Used in Future Research and Development Activities, (“EITF 07-3”) which is effective for fiscal years beginning after December 15, 2007. EITF 07-3 requires that nonrefundable advance payments for future research and development activities be deferred and capitalized. Such amounts will be recognized as an expense as the goods are delivered or the related services are performed.
